             Case 1:17-cr-00106-CCB Document 642 Filed 01/28/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

DANIEL THOMAS HERSL,                            *

Petitioner                                      *

v                                               *    Criminal Case: CCB-17-106
                                                     (Related Civil Action CCB-20-3213)
UNITED STATES OF AMERICA,                       *

Respondent                                      *
                                               ***

                                                ORDER

       The above-captioned Motion to Vacate, Set Aside or Correct Sentence was received by the Clerk

for filing on November 4, 2020. ECF 615. The Motion has been supplemented. ECF 638. The

government shall be required to file an Answer to the Motion to Vacate, as supplemented.

       Accordingly, it is this 28th   day of January, 2021, by the United States District Court for the

District of Maryland, hereby ORDERED that:

       1. The United States Attorney SHALL RESPOND to the Motion to Vacate within 60 days of
          the date of this Order;

       2. Petitioner MAY FILE ANY REPLY to the Response on or before 28 days following the
          Government’s Response;

       3. The Response and any Reply SHALL BE DOCKETED electronically in the criminal case
          and, unless otherwise directed, nothing further should be filed in the civil case except the
          disposition;

       4. Petitioner SHALL NOTIFY the Court and the government of any change of address;

       5. The Clerk SHALL PROVIDE a copy of this Order to Petitioner and SHALL PROVIDE a
          copy of this Order, and a copy of the Motion to Vacate to Assistant United States Attorney
          Leo Joseph Wise, Office of the United States Attorney.


                                             _____/S/_______________________
                                             Catherine C. Blake
                                             United States District Judge
